ON APPLICATION FOR ADMISSION TO THE BAR.
PER CURIAM.
In re Maryland, Carleen Vincent;— Plaintiff; Applying for Petition for Review of the Decision of the Committee on Bar Admissions.
Petitioner, Carleen Vincent Maryland, successfully passed the essay portion of the Louisiana Bar Examination. However, the Committee on Bar Admissions (“Committee”) declined to certify her for admission to the Bar based upon character and fitness concerns. On petitioner’s application to this court, we appointed the Office of Disciplinary Counsel to conduct an investigation and appointed a commissioner to take character and fitness evidence. Following the proceedings, the *549commissioner filed his report with this court, recommending that petitioner be denied admission to the practice of law. Neither petitioner nor the Committee objected to that recommendation.
The record of this matter reveals that petitioner, who is not licensed to practice law in any jurisdiction, provided a layman with substantive advice and analysis of legal issues and drafted legal pleadings that were filed by the layman in proper person. Petitioner was compensated for this work, which was not performed under the supervision of a licensed Louisiana attorney. Under these circumstances there can be no doubt that petitioner has engaged in the unauthorized practice of law. We therefore conclude petitioner has failed to meet her burden of proving that she has “good moral character” to be admitted to the Bar of this state. See Supreme Court Rule XVII, § 5(E). Accordingly, it is ordered that the application for admission be and hereby is denied.